Exhibit 10.18

EXECUTION COPY

THIRD AMENDMENT AGREEMENT

To Pledge and Security Agreement and Irrevocable Proxy

Dated as of June 1, 2009

by and among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

AND CERTAIN

AFFILIATES THEREOF FROM

TIME TO TIME PARTY HERETO,

as Grantors,

and

GMAC LLC,

as Lender Agent

 

     

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

This THIRD AMENDMENT AGREEMENT (this “Agreement”) dated as of June 1, 2009 (the
“Amendment Effective Date”), is by and among RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”; and together with RAHI, each
a “Borrower” and collectively, the “Borrowers”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”; and together with ResCap and RFC,
each herein a “Guarantor” and collectively, the “Guarantors”), and the other
parties hereto as Grantors (each, together with each Borrower and each
Guarantor, a “Grantor” and collectively, the “Grantors”); and GMAC LLC,
a Delaware limited liability company, as Lender Agent for the Lender Parties.

Reference is hereby made to the Pledge and Security Agreement and Irrevocable
Proxy dated as of November 20, 2008 among the Grantors and the Lender Agent (as
amended and modified through the date hereof, the “Security Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Security Agreement.

2. The parties hereto desire to make certain amendments to the Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the promises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Security Agreement.

ARTICLE II

AMENDMENTS TO THE SECURITY AGREEMENT

SECTION 2.1 Amendments to Section 1. Section 1 to the Security Agreement is
hereby amended by amending and restating the following definitions:

“Obligations means obligations, indebtedness, fees, expenses (including, without
limitation, attorneys’ fees and expenses) and liabilities of any ResCap
Counterparty or Grantor under any Specified Document, now existing or hereafter
arising under or in connection with the Specified Documents, whether monetary or
otherwise, matured or unmatured, direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
and any interest accruing thereon (including any interest that accrues after the
commencement of any proceeding by or against any ResCap Counterparty or any

 

     

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

other Person under any bankruptcy, insolvency, liquidation, moratorium,
receivership, reorganization or other debtor relief law) and all attorneys’ fees
and other expenses incurred in the collection or enforcement thereof;
including without limitation (a) the obligations, indebtedness and liabilities
of the ResCap Counterparties under the Master Netting Agreement or otherwise
pursuant to the terms of the other Derivative Documents, (b) all other
“Obligations” as defined in the Loan Agreement, (c) all other “Secured
Obligations” as defined in the MSR Loan Agreement, and (d) all other
“Obligations” as defined in the Credit Agreement.

Permitted Liens means (a) Liens arising under this Agreement or the other
Security Documents, (b) with respect to all “Collateral” as defined in the
November Security Agreement, any Liens permitted under the Loan Agreement,
(c) with respect to all Derivative Collateral, any Liens permitted under the
Derivative Documents, (d) with respect to all “Collateral” as defined in the MSR
Loan Agreement, any Liens permitted under the MSR Loan Agreement and (e) with
respect to all “Collateral” as defined in the Credit Agreement, any Liens
permitted under the Credit Agreement.

Secured Parties means (i) GMAC IM, (ii) GMAC LLC, as lender under the MSR Loan
Agreement, (iii) each “Indemnified Party” under and as defined in the MSR Loan
Agreement, (iv) the Lender Agent, for the benefit of the “Lender Parties” under
and as defined in the Loan Agreement, (v) the Credit Agent, for the benefit of
the “Lender Parties” under and as defined in the Credit Agreement and (vi) any
other Person to whom any Obligation is owed.”

Specified Documents means (i) each of the Derivative Documents, (ii) each of the
November Documents, (iii) each of the MSR Documents, (iv) each of the Credit
Documents and (v) this Agreement.”

SECTION 2.2 Amendments to Section 1. Section 1 to the Security Agreement is
hereby amended by inserting the following definitions in the proper alphabetical
order:

“Credit Agent means GMAC LLC, in its capacity as agent for the “Lender Parties”
under and as defined in the Credit Agreement.

Credit Agreement means that certain Credit Agreement, dated as of June 1, 2009,
as amended, supplemented, restated or otherwise modified from time to time,
among RAHI and PATI, as borrowers, ResCap, RFC, and GMAC Mortgage, as
guarantors, and GMAC LLC, as agent and initial lender, and certain other
financial institutions and Persons from time to time party thereto as lenders,
pursuant to which the lenders thereunder have agreed to make loans to RAHI and
PATI.

 

   2   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

Credit Documents means the Credit Agreement, the notes issued thereunder by RAHI
and PATI as borrowers thereunder, the Fourth Security Agreement (as defined in
the Credit Agreement), and all notices, certificates, financing statements,
agreements and other documents to be executed and delivered by RAHI, PATI,
ResCap, RFC or GMAC Mortgage pursuant to the foregoing or otherwise in
connection with the Credit Agreement or the extension of financing contemplated
thereunder.”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 3.2 Opinions. On or before June 1, 2009, the Obligors shall deliver or
cause to be delivered opinions of counsel to the Borrowers, the Guarantors and
Obligors with respect to the transactions contemplated hereby, which opinions
shall be in form and substance satisfactory to the Lender Agent.

SECTION 3.3 Other. On or before June 1, 2009, the Obligors shall deliver or
cause to be delivered such other documents, including but not limited to the
Obligors’ board resolutions approving this Agreement, as the Lender Agent may
reasonably request, which documents will be in form and substance satisfactory
to the Lender Agent.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Security Agreement or the Facility Documents with respect to the execution of
this Agreement.

SECTION 4.2 Confirmation of the Security Agreement. The Grantors each hereby
acknowledge and agree that the Security Agreement and each other Facility
Document (as amended as of the date hereof) are each ratified and confirmed in
all respects and shall remain in full force and effect in accordance with their
respective terms. Without limiting the foregoing, each Grantor reaffirms its
grant of a security interest in all the Collateral pledged by it, and agrees
that such security interest secures all Obligations as defined in the Security
Agreement, as amended by this Agreement. As of the Amendment Effective Date,
each reference in the Security Agreement to “this Agreement” or in any other
Facility Document to the “Security Agreement” shall mean the Security Agreement
as amended by this Agreement, and as hereinafter amended or restated.

 

   3   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Security Agreement are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   4   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   5   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Grantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-3   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-5   

Third Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-6   

Third Amendment Agreement to

Pledge and Security Agreement